IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS

                                     NO. PD-0561-17



                             THOMAS OLIVAS, Appellant
                                       v.
                               THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE SECOND COURT OF APPEALS
                          TARRANT COUNTY

Per curiam.


                                      OPINION


        Appellant was convicted of capital murder. The Court of Appeals affirmed the

conviction. Olivas v. State, 507 S.W.3d 446 (Tex. App. -- Fort Worth 2016). Appellant has

filed a petition for discretionary review contending, among other claims, that the Court of

Appeals erred in upholding the admission of cell-site location information ("CSLI") obtained

without a search warrant.

       On June 22, 2018, the United States Supreme Court addressed whether a court order
obtained in accordance with the federal Stored Communications Act was a permissible vehicle

by which to access CSLI. The Court held that a search warrant was necessary to obtain CSLI

in the absence of exceptions supporting a warrantless search because a suspect has a

reasonable expectation of privacy in the record of his physical movements, requiring a

showing of probable cause. Carpenter v. United States, No. 16-402 (2018).

       The Court of Appeals in the instant case did not have the benefit of the Supreme

Court's decision in Carpenter. Accordingly, we grant Appellant’s petition for discretionary

review on his third ground, refuse review of his first two grounds, vacate the judgment of the

Court of Appeals, and remand this case to the Court of Appeals for further action in light of

the opinion in Carpenter.


Delivered September 12, 2018
Do Not Publish